Opinion issued January 17, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01116-CV
                           ———————————
                        DARRYL W. RISER, Appellant
                                        V.
     UNAUTHORIZED PRACTICE OF LAW COMMITTEE, Appellee



                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-16783




                         MEMORANDUM OPINION

      Appellant, Darryl W. Riser, has moved to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 43.2(f). We dismiss any other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2